doubted; but applying to Baker to know how the practice was, and he saying it was to serve the bill on the infant only, his Honor then appoint him a guardian to answer that bill. There is no necessity to serve the guardian with a new bill. And counsel cited 1 Harrison, 474, and Kay v.Black, in this Court.
NOTE. — The court of equity has power to appoint the clerk and master guardian to infant defendants to appear and answer for them, even against his consent. Muir v. Stuart, 5 N.C. 440. *Page 220